Exhibit 1.1 Bylaws (Estatutos) of ENEL AMÉRICAS S. A. (Approved by shareholders on April 27, 2017) CHAPTER ONE Name, Domicile, Duration and Objects Article 1: An open, joint-stock company which is to be called "Enel Américas S.A." (the "Company"), is organized and shall be governed by these bylaws and, on those matters omitted|, by the legislation and regulation applicable to this type of corporation. Article 1 bis: Notwithstanding the preceding Article, the Company is subject to the provisions of Decree Law No. 3,500 and its amendments. Article 2: The Company's address shall be in the city of Santiago and agencies or branches may be opened in other parts of the country or abroad. Article 3: The life of the Company is indefinite. Article 4: The purpose of the company, in Chile or abroad, shall be the exploration, development, operation, generation, distribution, transmission, transformation, and/or energy sale in any of its forms or nature, directly or through other companies, as well as telecommunication activities and the provision of engineering consultancy services in the country and abroad. It shall also be its object to invest and manage its investments in its subsidiary and affiliate generation, transmission, distribution or electricity trading companies, or any other subsidiary and affiliate companies whose business isrelated to any of the following: (i) energy in any of its forms or nature; (ii) supply of public utilities or which have electric energy as their main component; (iii) telecommunications and computer science, and (iv) intermediation business through the Internet. In meeting its main objects, the Company shall carry out the following functions: (a) Promote, organize, constitute, modify, dissolve or liquidate companies of any kind whose objects are allied or related to those of the Company. (b) Propose the investment, financing and trading policies to its subsidiary companies, as well as the accounting systems and criteria to be followed. (c) Supervise the management of its subsidiary companies. (d) Provide its related companies, subsidiary and affiliate companies with financial resources necessary for their businesses and provide management services for its related parties, subsidiaries and affiliate companies; financial, commercial, technical and legal advice; auditing services and generally any kinds of service seeming necessary for their best performance. Apart from its main objects and acting always within the limits set out in the Investment and Financing Policy approved by a Shareholders' Meeting, the Company may invest in: The acquisition, exploitation, construction, rental, management, commercialization and disposal of all kinds of real estate directly or through subsidiary or affiliate companies. All kinds of financial assets including shares, bonds and debentures, commercial papers and in general all kinds of securities and holdings in companies, directly or through subsidiary or affiliate companies.
